COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


NATIONAL CENTER FOR STATE COURTS
AND
CHUBB GROUP OF INSURANCE COMPANIES             MEMORANDUM OPINION *
                                                   PER CURIAM
v.   Record No. 2028-96-1                       DECEMBER 17, 1996

CHARLOTTE ANN WESTOVER


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Frank R. Kearney; Jeffrey R. Dion; Mell,
           Brownell & Baker, on brief), for appellants.

           (Byron A. Adams, on brief), for appellee.



     National Center for State Courts and its insurer

(hereinafter collectively referred to as "employer") appeal a

decision of the Workers' Compensation Commission awarding

benefits to Charlotte Westover.   Employer contends that the

commission erred in finding that Westover proved that her neck

symptoms were causally related to her compensable December 16,

1993 injury by accident.    Finding no error, we affirm.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."    Ingersoll-Rand Co. v. Musick, 7 Va. App.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
684, 688, 376 S.E.2d 814, 817 (1989).

        Claimant testified that her shoulder ached and became

spasmatic, which in turn caused a burning pain across her

shoulder bone to the base of her neck on the right side.      In

holding that claimant proved her neck symptoms were causally

related to her December 16, 1993 work-related shoulder injury,

the commission found as follows:
               The medical records show that the
          claimant first sought treatment on
          February 8, 1994, for right shoulder
          problems. When Dr. Greene examined the
          claimant on February 16, 1994, he noted
          that she suffered from right trapezius
          muscle spasm. The physical therapist's
          March 18, 1994, letter to Dr. Greene stated
          that the "Treatment is presently consisting
          of moist heat and ultrasound to her right
          cervical spine and shoulder." The history of
          trapezius muscle symptoms manifesting in
          cervical pain is well-documented throughout
          the claimant's course of treatment with both
          Dr. Greene and Dr. Moore. We believe it is
          reasonable to infer that the pain resulting
          from the right trapezius muscle spasm and the
          treatment necessitated thereby were causally
          related to the claimant's compensable injury.

        Claimant's testimony and the medical records provided

credible evidence from which the commission could infer that

claimant's shoulder injury caused referred pain symptoms in her

neck.    "Where reasonable inferences may be drawn from the

evidence in support of the commission's factual findings, they

will not be disturbed by this Court on appeal."     Hawks v. Henrico

County Sch. Bd., 7 Va. App. 398, 404, 374 S.E.2d 695, 698 (1988).

Moreover, in light of claimant's testimony and the medical



                                   2
records, the commission was entitled to give little weight to Dr.

Moore's October 4, 1995 opinion.       "Medical evidence is not

necessarily conclusive, but is subject to the commission's

consideration and weighing."     Hungerford Mechanical Corp. v.

Hobson, 11 Va. App. 675, 677, 401 S.E.2d 213, 215 (1991).         "In

determining whether credible evidence exists, the appellate court

does not retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of the

witnesses."   Wagner Enters., Inc. v. Brooks, 12 Va. App. 890,

894, 407 S.E.2d 32, 35 (1991).

     For these reasons, we affirm the commission's decision.

                                                            Affirmed.




                                   3